The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The following is a Final Office Action on the merits.

Response to Amendment
Acknowledgement is made to the amendment received July 1, 2022, amending Claims 21-23, 25-27, and 29.  

Drawings
The drawings are objected to because Fig. 8 on sheet 6 is incomplete and duplicate.  Additionally, revisit Fig. 11 on sheet 8 and ensure that the unlabeled circular feature is intended to be present.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

As necessitated by amendment, Claims 21-29, and 32-37 are rejected under 35 U.S.C. 103 as being unpatentable over Caruso US 2018/0000306 in view of Dooley et al. US 2015/0128364 (hereafter Dooley et al.).

Regarding Amended Claim 21, Caruso teaches:
21. (Currently Amended) A cleaning pad (cleaning element 12) for an autonomous cleaning robot (mobile robot 11), wherein the autonomous cleaning robot is configured to move the cleaning pad about a floor surface to clean the floor surface, the cleaning pad comprising: a pad body (cleaning cloth 64, 164, 464, and 564) comprising a top surface (attached to support material 61, shown in Figure 9) and a bottom surface (cleaning surface, hidden in Figure 9); and a backing layer (support material 61, 161, 461, and 561) attached to the top surface of the pad body (Figure 9) and comprising first and second lateral edges (labeled in attached Figure 9 below), first and second longitudinal edges (labeled in attached Figure 9 below), and first and second end stops (labeled in attached Figure 9 below) , wherein the first and second end stops protrude laterally from the first and second lateral edges, respectively, (shown in attached Figure 9 below) and wherein the first and second lateral edges extend from the first and second end stops, respectively, to the first longitudinal edge (shown in attached Figure 9 below) 


    PNG
    media_image1.png
    636
    968
    media_image1.png
    Greyscale

Caruso discloses a second longitudinal edge and end stops as labeled above as claimed that is used to visually align with a front edge of the mobile robot 11 providing a visual end stop to allow for proper placement.  Caruso does not disclose that the end stop is a structural feature that prevents further insertion of the backing layer.  The reference Dooley discloses, as best shown in Figure 8D, a pad holder 82 that includes cutouts 90 that, when assembled,  engage with protrusions 92 that allows a user to quickly and accurately position the cleaning pad on the bottom of the device.  It would have been obvious to one with ordinary skill in the art at the time of the invention to add a structural feature as taught by Dooley et al. that provides a physical end stop to further prevent further insertion of the backing layer with the motivation to make it easier for a user with poor eyesight to properly line up the edges as shown in Figure 8.

Regarding Amended Claim 22, Caruso teaches:
22. (Currently Amended) The cleaning pad of claim 21, wherein the first and second end stops (labeled in attached Figure 9 above) protrude laterally from the first and second lateral edges of the backing layer, respectively (shown in attached Figure 9 above).

Regarding Amended Claim 23, Caruso teaches:
23. (Currently Amended) The cleaning pad of claim 21, wherein the first and second end stops (labeled in attached Figure 9 above) are symmetrically positioned about a latitudinal axis of the cleaning pad (cleaning element 12)(shown in attached Figure 9 above and Figure 8).  

Regarding Claim 24, Caruso teaches:
24. (Previously Presented) The cleaning pad of claim 21, wherein the backing layer (support material 61, 161, 461, and 561) extends across at least a portion of a width of the pad body (cleaning cloth 64, 164, 464, and 564), the backing layer extending no further than longitudinal edges of the pad body (shown in attached Figure 9 above).  

Regarding Amended Claim 25, Caruso teaches:
25. (Currently Amended) The cleaning pad of claim 24, wherein a first of the first and second longitudinal edges of the backing layer (labeled in attached Figure 9 above) is aligned with a first of the longitudinal edges of the pad body (shown in attached Figure 9 above).  

Regarding Amended Claim 26, Caruso teaches:
26. (Currently Amended) The cleaning pad of claim 25, wherein a second of the first and second longitudinal edges of the backing layer (labeled in attached Figure 9 above) is spaced apart from a second of the longitudinal edges of the pad body (shown in attached Figure 9 above).  

Regarding Amended Claim 27, Caruso teaches:
27. (Currently Amended) The cleaning pad of claim 21, wherein the backing layer (support material 61, 161, 461, and 561) further comprises an engagement feature (Dooley et al. – protrusions 92) along at least one of the first and second lateral edges of the backing layer, wherein the engagement feature is configured to engage with the pad holder to at least partially define the orientation of the cleaning pad (see discussion below).

As shown in Figure 8, the cleaning pad is visually aligned with the bottom of the cleaning robot to define the orientation of the cleaning pad.  As presented in Claim 21, it would have been obvious to modify the Caruso device to include a structural feature, such as the protrusions 92 of the Dooley et al. device, on the mobile robot to engage with the shape of the backing layer with the motivation to make it easier for a user with poor eyesight to properly line up the edges as shown in Figure 8.
It would have been obvious to locate the notches on the identified first and second lateral edges since the location is not crucial to achieve the desired alignment, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.

Regarding Claim 28, Caruso teaches:
28. (Previously Presented) The cleaning pad of claim 27, wherein the engagement feature (Dooley et al. – protrusions 92) comprises a notch (Dooley et al. – cutouts 90)(see discussion below).

The reference Dooley et al. teaches the addition of notches (cutouts 90) which engage with structural features on the bottom of the device (protrusions 92).  It would therefore be obvious to add the combination of cutouts and protrusions as taught by Dooley et al. to the Caruso device for the reasons previously presented.    

Regarding Amended Claim 29, Caruso teaches:
29. (Currently Amended) The cleaning pad of claim 28, wherein the notch (Dooley et al. – cutouts 90) is positioned on a central portion of the at least one of the first and second lateral edges (see discussion below). 

As previously presented, it would be obvious to add the combination of cutouts and protrusions as taught by Dooley et al. to the Caruso device.  As shown in Figure 8D, Dooley discloses the location of the notches on a central portion of the lateral edges.  It would have been obvious to locate the notches on a central portion of the identified first and second lateral edges since the location is not crucial to achieve the desired alignment, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.

Regarding Claim 32, Caruso teaches:
32. (Previously Presented) The cleaning pad of claim 21, wherein the backing layer further comprises a plurality of apertures (Dooley et al. – cutouts 90) configured to engage corresponding protrusions (Dooley et al. – protrusions 92) on the pad holder of the autonomous cleaning robot (see discussion below).

As shown in Figure 8, the cleaning pad is visually aligned with the bottom of the cleaning robot to define the orientation of the cleaning pad.  As presented in Claim 21, it would have been obvious to modify the Caruso device to include a structural feature, such as the protrusions 92 of the Dooley et al. device, on the mobile robot to engage with the shape of the backing layer with the motivation to make it easier for a user with poor eyesight to properly line up the edges as shown in Figure 8.
 Note - the term “aperture” is interpreted in accordance with Dictionary.com definition as “a slit, …, gap”, where a “gap” is defined by Dictionary.com as “an interruption in continuity”.  Therefore “aperture” is defined as “a slit or interruption in continuity” allowing cutouts 88 and 90 to appropriately meet the broadest reasonable interpretation of the claim limitation as shown in Figures 8A-8D.   

Regarding Claim 33, Caruso teaches:
33. (Previously Presented) The cleaning pad of claim 32, wherein the plurality of apertures (Dooley et al. – cutouts 90) are symmetrically positioned on the backing layer about a latitudinal axis of the backing layer.  

As previously presented, it would be obvious to add the combination of cutouts and protrusions as taught by Dooley et al. to the Caruso device.  As shown in Figure 8D, Dooley discloses the location of the notches on a central portion of the lateral edges.  It would have been obvious to locate the notches symmetrically about a latitudinal axis since the location is not crucial to achieve the desired alignment, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.

Regarding Claim 34, Dooley et al. teaches:
34. (Previously Presented) The cleaning pad of claim 21, wherein a thickness of the backing layer (cardboard backing layer 85) is approximately 5 to 7 millimeters (0.05 cm and 0.762 cm thick, Paragraph [0057] – which converts to 0.5 mm and 7.62 mm), a width of the backing layer is approximately 68 to 72 millimeters (68-72mm wide, Paragraph [0057]), and a length of the backing layer is approximately 92 to 94 millimeters (90-94mm long, Paragraph [0057])(see discussion below).

Caruso discloses an embodiment where the plastic 61 is approximately 3 mil thick, however, he does not clearly disclose that 3 mil applies to all intended embodiments.  Caruso does not disclose any other dimensions.  It would have therefore been obvious to modify the Caruso device to incorporate thickness that are similar to other prior art devices, such as Dooley et al., intended to perform similar cleaning operations.

Regarding Claim 35, Caruso teaches:
35. (Previously Presented) A cleaning pad (cleaning element 12) for an autonomous cleaning robot (mobile robot 11), wherein the autonomous cleaning robot is configured to move the cleaning pad about a floor surface to clean the floor surface, the cleaning pad comprising: 
a pad body (cleaning cloth 64, 164, 464, and 564) comprising a top surface (attached to support material 61, , shown in Figure 9) and a bottom surface (cleaning surface, hidden in Figure 9); and 
a backing layer (support material 61, 161, 461, and 561) attached to the top surface of the pad body (Figure 9), the backing layer comprising a perimeter at least partially defined by first and second longitudinal edges (labeled in attached Figure 9 below) and first and second lateral edges (labeled in attached Figure 9 below), wherein the first longitudinal edge of the backing layer is aligned with a first longitudinal edge of the pad body (labeled in attached Figure 9 below), and the second longitudinal edge of the backing layer is spaced apart from a second longitudinal edge of the pad body (labeled in attached Figure 9 below), 
wherein the backing layer is configured to be received by a pad holder (bottom cover 14 with hook and loop fasteners 73 as shown in Figure 7) of the autonomous cleaning robot to attach the cleaning pad to the autonomous cleaning robot, the backing layer being insertable into the pad holder of the autonomous cleaning robot in only one orientation at least partially defined by the first and second longitudinal edges (as shown in Figures 1-3 and 8-12 the pad is clearly not symmetrical and therefore must be oriented to be properly aligned with mobile robot bottom.  As shown in Figures 7 and 12, the Velcro pad locations additionally prevent the pad from being installed in the wrong orientation).  


    PNG
    media_image2.png
    582
    964
    media_image2.png
    Greyscale

Regarding Claim 36, Caruso teaches:
36. (Previously Presented) The cleaning pad of claim 35, wherein the second longitudinal edge of the backing layer (labeled in attached Figure 9 above) is longer than the first longitudinal edge of the backing layer (labeled in attached Figure 9 above).  

Regarding Claim 37, Caruso teaches:
37. (Previously Presented) The cleaning pad of claim 36, wherein the second longitudinal edge of the backing layer (labeled in attached Figure 9 above) provides an end stop to prevent further insertion of the backing layer (support material 61, 161, 461, and 561) into the pad holder (bottom cover 14 with hook and loop fasteners 73 as shown in Figure 7).  

Caruso discloses a second longitudinal edge that serves as a visual end stop as labeled above as claimed that is used to visually align with a front edge of the mobile robot 11 providing a visual end stop to allow for proper placement.  Caruso does not disclose that the end stop is a structural feature that prevents further insertion of the backing layer.  The reference Dooley discloses, as best shown in Figure 8D, a pad holder 82 that includes cutouts 90 that, when assembled,  engage with protrusions 92 that allows a user to quickly and accurately position the cleaning pad on the bottom of the device.  It would have been obvious to one with ordinary skill in the art at the time of the invention to add a structural feature as taught by Dooley et al. that provides a physical end stop to further prevent further insertion of the backing layer with the motivation to make it easier for a user with poor eyesight to properly line up the edges as shown in Figure 8.

Claims 35, 38, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Caruso US 2018/0000306 (using a different interpretation) in view of Dooley et al. US 2015/0128364 (hereafter Dooley et al.).

Regarding Claim 35, Caruso teaches:
35. (Previously Presented) A cleaning pad (cleaning element 12) for an autonomous cleaning robot (mobile robot 11), wherein the autonomous cleaning robot is configured to move the cleaning pad about a floor surface to clean the floor surface, the cleaning pad comprising: 
a pad body (cleaning cloth 64, 164, 464, and 564) comprising a top surface (attached to support material 61, shown in Figure 9) and a bottom surface (cleaning surface, hidden in Figure 9); and 
a backing layer (support material 61, 161, 461, and 561) attached to the top surface of the pad body (Figure 9), the backing layer comprising a perimeter at least partially defined by first and second longitudinal edges (labeled in attached Figure 9 below) and first and second lateral edges (labeled in attached Figure 9 below), wherein the first longitudinal edge of the backing layer is aligned with a first longitudinal edge of the pad body (labeled in attached Figure 9 below), and the second longitudinal edge of the backing layer is spaced apart from a second longitudinal edge of the pad body (labeled in attached Figure 9 below), 
wherein the backing layer is configured to be received by a pad holder (bottom cover 14 with hook and loop fasteners 73 as shown in Figure 7) of the autonomous cleaning robot to attach the cleaning pad to the autonomous cleaning robot, the backing layer being insertable into the pad holder of the autonomous cleaning robot in only one orientation at least partially defined by the first and second longitudinal edges (as shown in Figures 1-3 and 8-12 the pad is clearly not symmetrical and therefore must be oriented to be properly aligned with mobile robot bottom.  As shown in Figures 7 and 12, the Velcro pad locations additionally prevent the pad from being installed in the wrong orientation).  


    PNG
    media_image3.png
    587
    959
    media_image3.png
    Greyscale


Regarding Claim 38, Caruso teaches:
38. (Previously Presented) The cleaning pad of claim 35, wherein the backing layer (support material 61, 161, 461, and 561) further comprises an end stop (labeled in attached Figure 7 above) along at least one of the first and second lateral edges of the backing layer (shown in attached Figure 7 above), wherein the end stop is configured to engage with the pad holder to at least partially define an orientation of the cleaning pad relative to the pad holder of the autonomous cleaning robot when the cleaning pad is received by the pad holder of the autonomous cleaning robot (Figure 8).  

Caruso discloses a second longitudinal edge and end stops as labeled above as claimed that is used to visually align with a front edge of the mobile robot 11 providing a visual end stop to allow for proper placement.  Caruso does not disclose that the end stop is a structural feature that prevents further insertion of the backing layer.  The reference Dooley discloses, as best shown in Figure 8D, a pad holder 82 that includes cutouts 90 that, when assembled,  engage with protrusions 92 that allows a user to quickly and accurately position the cleaning pad on the bottom of the device.  It would have been obvious to one with ordinary skill in the art at the time of the invention to add a structural feature as taught by Dooley et al. that provides a physical end stop to further prevent further insertion of the backing layer with the motivation to make it easier for a user with poor eyesight to properly line up the edges as shown in Figure 8.

Regarding Claim 40, Caruso teaches:
40. (Previously Presented) The cleaning pad of claim 35, wherein the backing layer further comprises a plurality of apertures (Dooley et al. – cutouts 90) configured to engage corresponding protrusions (Dooley et al. – protrusions 92) on the pad holder of the autonomous cleaning robot (see discussion below).  

As shown in Figure 8, the cleaning pad is visually aligned with the bottom of the cleaning robot to define the orientation of the cleaning pad.  As presented in Claim 21, it would have been obvious to modify the Caruso device to include a structural feature, such as the protrusions 92 of the Dooley et al. device, on the mobile robot to engage with the shape of the backing layer with the motivation to make it easier for a user with poor eyesight to properly line up the edges as shown in Figure 8.
Note - the term “aperture” is interpreted in accordance with Dictionary.com definition as “a slit, …, gap”, where a “gap” is defined by Dictionary.com as “an interruption in continuity”.  Therefore “aperture” is defined as “a slit or interruption in continuity” allowing cutouts 88 and 90 to appropriately meet the broadest reasonable interpretation of the claim limitation as shown in Figures 8A-8D.   

Allowable Subject Matter
Claims 30, 31, and 39 are objected to as being dependent upon a rejected base claim but it would be allowable if rewritten to overcome the rejection(s) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
Drawing Objections
The examiner has reviewed the applicant’s amendments and found them unsatisfactory.  The Applicant must submit replacement drawings that clearly reflect the intended changes.  Therefore, the examiner maintains the previous Drawing Objections. 

Rejections Under 35 U.S.C. 102
Applicant’s arguments with amendments, filed July 1, 2022, with respect to the 35 U.S.C. 102(a)(1) rejection(s) of Claims 21-29 and 32-34 under Dooley et al. US 2015/0128364 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.

Rejections Under 35 U.S.C. 103
Applicant’s arguments with amendments, filed July 1, 2022, with respect to the 35 U.S.C. 102(a)(1) rejection(s) of Claims 35-38 and 40 under Dooley et al. US 2015/0128364 in view of Tai et al. US 2018/0140154 have been fully considered and are persuasive due to an unanticipated disqualification of the Tai reference under 102(b)(2)(C).  However, as necessitated by amendment, the claims have been rejected under Caruso US 2018/0000306 in view of Dooley et al. US 2015/0128364.
Applicant’s arguments with respect to previously present office action have been considered but are moot because the new ground of rejection depends primarily upon a new reference (Caruso US 2018/0000306) for most of the cited claim limitations.  The previously cited reference (Dooley et al. US 2015/0128364) is now being used to merely teach supplemental claim features (protrusions 92 and cut outs 90) that are not specifically challenged in the arguments.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC CARLSON whose telephone number is (571)272-9963. The examiner can normally be reached Monday-Thursday 6:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571) 272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARC CARLSON/Primary Examiner, Art Unit 3723